Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process or method and will be considered under the appropriate 35 USC § 101 analysis.
Claim 1 recites verifying data entered into an account with additional evidence entered into account.  The limitations of providing a plurality of accounts, managing scores, prompting and entering user data (including activities and evidence), authenticating data, designating data with the verification outcome, and appending data to a score and/or updating a score with additional data, as drafted, is a process that, under its broadest reasonable interpretation, covers the managing of personal behavior or relationships or interactions between people (including social activities). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using PC devices and/or servers to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– A social network system. The social network system is recited at a high-level of generality and merely ties the claimed invention to a particular technological environment that does no more than host the members who interact with the system and their data.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 
Claim 2 recites further elements related to a specific type of account for approving or rejecting data verification (other elements in the claim are repetitious to the parent claim).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of account and responses does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 2 is ineligible.
Claim 3 recites further elements related to determining the score.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the 
Claims 4 and 5 recite further elements related to system settings and modifying those settings.  These elements would also fall under the above analysis as part of both the managing of personal behavior or relationships or interactions between people (the abstract idea of certain methods of organizing human activity) and the performance of concepts performed in the human mind (the abstract idea of mental processes).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 4 and 5 are ineligible.
Claims 6 and 7 recite further elements related to selecting accounts to perform verifications.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because these account selection criteria do not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the 
Claims 10 and 11 recite further elements related to the use of social networks and transmitting data among or between them (including the notifications in Claim 10).  These elements would also fall under the above analysis as part of the use of a social network used to tie the claims to a particular technological environment.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 10 and 11 are ineligible.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 recites the limitation "the user account” in line 4 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which, if any specific, user account is being addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasciano (Pub. No. US 2008/0288277 A1) in view of Abhyanker (Pub. No. US 2015/0019328 A1).
In regards to Claim 1, Fasciano discloses:
A method of implementing a social network for character testing and rewarding social service comprises:
(A) providing a plurality of user accounts managed by at least one remote server, wherein the user account is associated with a corresponding personal computing (PC) device; ([0005], shows the method/system based on a social network made up of a plurality of user accounts (this aspect is also discussed in detail repeatedly throughout the entire reference); Figure 3; [0050], shows a plurality of personal devices connected to a remote server over a network (see also [0045]; [0046]; [0089]))
(B) managing a social-service score for each user account with the remote server; ([0044], “karma score” is equivalent to "user weight values"; [0059]; [0077], further examples of the social-service score including charity-related activities (these aspect of weights/scores related to charitable activities is also discussed in detail repeatedly throughout the entire reference); Figure 3; [0045]; [0046]; [0050]; [0089], social networks, remote servers, etc., as described above)
(C) prompting each user account to enter a service activity through the corresponding PC device; ([0059]; [0075], user accounts may enter service activities ("In 1990, John and I entered a bicycle ride to support AIDS research.", “…facts such as…activities…”))
(D) prompting an arbitrary account to enter at least one service evidence for the service activity through the corresponding PC device, if the service activity is entered in step (C) by the arbitrary account, wherein the arbitrary account is any account from the plurality of user accounts; ([0059]; [0075]; user accounts may enter service activities and may enter verifications for the facts they posted; [0076], further discusses the ability of entities that post activities to also perform verification, verification can be performed by “…any other person or entity…” which would include the entity providing the fact/verification in [0075] (which can also be a member or account on the social network); [0068]; [0067], further examples of testimonials and feedback)  
Examiner’s Note: If the service activity being entered by an “arbitrary” account requires the arbitrary account to enter a service evidence and an arbitrary account is “any account from the plurality of user accounts”, then every occurrence of (C) would result in (D) because each user account that entered a service activity would automatically be an “arbitrary” account and be required to enter a service evidence (based on the language of (C) and (D)).  Therefore, the conditional language of this element is moot/irrelevant and the term “arbitrary” is a label that merely represents non-functional descriptive material that is provided no patentable weight.  Based on the claim language, “arbitrary account” and “user account” are interchangeable terms with no differentiation.
(F) designating the service activity as at least one verified service activity with the remote server, if the service activity is verified by the service evidence during the authentication process; ([0076], verified facts are identified as such in the system to other viewers) 
(G) appending the verified service activity into the social-service score of the arbitrary account with the remote server. ([0075], “A verified fact may boost a user's user weight value…”)
Fasciano discloses the use of social networking resources (such as an administrator of the social network) for authentication services of user/account data (including services and evidence) ([0076], Note that Applicants depending claim 2 indicates that an administrator can perform these activities in conjunction with a server)).  Fasciano does not explicitly disclose that the remote server associated with the social network is used for the verification services, but Abhyanker teaches:
uses a server to verify user information “… in the online neighborhood social network…”)
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Fasciano so as to have included executing an authentication process for the service activity with the remote server in order to verify [user account data], as taught by Abhyanker.
Fasciano discloses a “base” method/system in which administrators for a system verify data for social network members and wherein the social network is associated with a server, as shown above.  Abhyanker teaches a comparable method/system in which administrators for a system verify data for social network members, as shown above.  Abhyanker also teaches an embodiment in which an authentication process for the service activity is executed with the remote server in order to verify [user account data], as shown above.  One of ordinary skill in the art would have recognized the adaptation of executing an authentication process for the service activity with the remote server in order to verify [user account data] to Fasciano could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
In regards to Claim 2, Fasciano discloses:
providing at least one administrator account managed by the remote server, wherein the administrator account is associated with an administrator PC device;  user entered evidence can be verified by an administrator of the social network)
providing a user-inputted evidence as the service evidence; ([0075]; [0076])
relaying the user-inputted evidence from the remote server to the administrator PC device during step (E); ([0075]; [0076])
displaying the user-inputted evidence with the administrator PC device; ([0075]; [0076])
executing step (F), if the user-inputted evidence is approved [i.e. verified] by the administrator account. ([0075])
Fasciano/Abhyanker discloses the use of an administrator for verifying the user data and what occurs when a verification is made, as described above.  Fasciano/Abhyanker does not explicitly disclose that the evidence is “approved” or “rejected” during the verification process.  However, it would have been obvious to one of ordinary skill in the art as of the effective filing date that the approval or rejection of evidence would be part of the verification process in Fasciano/Abhyanker.  The Administrator is selected to perform the verification (this would indicate a prompt) and it would be obvious that the result of the verification would either be verified or not verified.  Since the verification s performed in view of the evidence provided, the verification of data would indicate that the evidence was accepted and a failure to verify would indicate that the evidence was rejected (such as the evidence was not convincing).  Therefore, in order to perform the verification, the administrator would be required to either accept the evidence as convincing or reject it as not convincing.  Therefore, It would have been obvious to one of ordinary skill in the art as of the 
In regards to Claim 3, Fasciano discloses:
providing a scoring system hosted on the remote server; and recalculating the social-service score of the arbitrary account in accordance to the scoring system during step (G).  ([0044], “karma score” is equivalent to "user weight values"; [0063], shows user weights being recalculated by on activity and shows relationships between user accounts (a user’s weight can be effected by the weights/activities of other users in the network; [0076], verified facts effect a user’s weight/score; [0059]; [0077], etc., further examples of weights/scores (as described above))
In regards to Claim 3, Fasciano discloses:
providing a scoring system hosted on the remote server; and recalculating the social-service score of the arbitrary account in accordance to the scoring system during step (G).  ([0044], “karma score” is equivalent to "user weight values"; [0063], shows user weights being recalculated by on activity and shows relationships between user accounts (a user’s weight can be effected by the weights/activities of other users in the network; [0076], verified facts effect a user’s weight/score; [0059]; [0077], etc., further examples of weights/scores (as described above))
In regards to Claim 6, Fasciano discloses:
prompting the arbitrary account to select a verifier account from the plurality of user accounts with the corresponding PC device during step (E); prompting the verifier as described above, user can request verification form “any other person or entity” (which would include other son the social network))
In regards to Claim 7, as discussed in above in Claim 6, Fasciano discloses the selection of an account for verification ([0075]; [0076]).  Fasciano does not explicitly disclose that a selection of a “trustworthy contact information” is selected (the remainder of the claim limitations, with the exception of this term replacing “verifier account” is equivalent to Claim 6, as rejected above).  However, it would have been obvious to one of ordinary skill in the art as of the effective filing date to have included the ability to select trustworthy contact information for requesting verifications of facts.  As the accounts of Fasciano include contact information, this information would be used in the same manner as selecting an account.  One of ordinary skill in the art would understand that when selecting contact information for these purposes, it would be preferable to select known trustworthy rather than to select contact information is untrustworthy or who’s trustworthiness is unknown.  Therefore, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Fasciano so as to have included selecting a trustworthy contact information when selecting a verifier in order to ensure the trustworthiness of the verifier ([0077]; [0096]). 
In regards to Claim 10, Fasciano discloses:

generating an update notification for the social-service score of the arbitrary account with the remote server [after step (G)]; ([0096], “…a user may export his or her calculated user weight value to any email, web page, advertisement, message board, blog, or any other electronic medium, simply by exporting computer code containing the user's weight value information into such medium…a "Karma Tag," which allows the user to inform others outside the social network…” (this would be outside the social network used in the reference), the reference specifies “any other electronic media” (including web pages, blogs, etc.) which would be recognized as items that can be representative of social networks))
displaying the update notification through the social network to each preferred account. ([0096], as described above)
In regards to Claim 11, Fasciano discloses:
providing an external social network hosted by at least one external server, wherein the arbitrary account is associated with a secondary account on the external social network; ([0096], “…a user may export his or her calculated user weight value to any email, web page, advertisement, message board, blog, or any other electronic medium, simply by exporting computer code containing the user's weight value information into such medium…a "Karma Tag," which allows the user to inform others outside the social network…” (this would be outside the social network used in the reference), the reference specifies “any other electronic media” (including web pages, blogs, etc.) which would be recognized as items that can be representative of social networks))
relaying the social-service score of the arbitrary account from the remote server to the external server during step (B); ([0096], as described above)
displaying the social-service score of the arbitrary account with the secondary account through the external social network. ([0096], as described above)
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasciano (Pub. No. US 2008/0288277 A1) in view of Abhyanker in further view of Chrapko et al. (US 2017/0293873 A1).
In regards to Claims 4 and 5, Fascioano/Abhyanker  discloses the above method for providing users with a social-service scores based on content provided thorough the social network, including an administrator account with access to the social networking system.  Fascioano/Abhyanker  does not explicitly disclose, but Chrapko teaches:
wherein the scoring system is configured with a plurality of preset settings; (at least [0121], shows an administrator account having the ability to modify settings that affect the score of users (modifiable settings would have attributes applied in order to modified, indicating a “preset” attribute prior to the modification); see also [0011]; 0012]; [00187])
providing the scoring system with a plurality of modifiable settings; (at least [0121], shows an administrator account having the ability to modify settings that affect the score of users (modifiable settings would have attributes applied in order to modified, indicating a “preset” attribute prior to the modification))
prompting the administrator account to select at least one specific setting from the plurality of modifiable settings through the administrator PC device; (at least [0121], shows an administrator modifying one or more settings)
relaying an adjustment for the specific setting from the administrator PC device to the remote server, if the specific setting is selected by the administrator account; (at least [0121], shows an administrator modifying one or more settings that are stored in the system (database, server))
applying the adjustment of the specific setting to the scoring system with the remote server. (at least [0121], shows an administrator modifying one or more settings that are stored in the system (database, server))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Fascioano/Abhyanker  so as to have included the above elements for allowing and administrator account to make settings adjustments, as taught by Chrapko in order to ensure that the trustworthiness of a user is properly determined (Chrapko, Abstract, [0121]; Fasciano, [0077]; [0096]). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasciano (Pub. No. US 2008/0288277 A1) in view of Abhyanker in further view of Kong  et al. (CA 2736282 A1).
In regards to Claim 8, Fascioano/Abhyanker  discloses the above method for providing users with a social-service scores based on content provided thorough the  Fascioano/Abhyanker  does not explicitly disclose identifying and providing service opportunities, but Kong teaches:
providing a plurality of service opportunities stored in the remote server, wherein each service opportunity is associated with a minimum social-service score; (page 5, lines 16-17, “The rewards may comprise providing a user with wares, services or opportunities.”; Abstract, “…identifying leaders for charitable and social justice campaigns…determine a level of a user based upon a weighting of one or more criteria indicative of the user's leadership potential for charitable and social justice campaigns, and provide the user with one or more rewards in the social network based upon the level…”; .page 59, lines 27-30, “The weighting of criteria can be performed based upon any weighting scheme known in the art. For example, one or more of the criteria could be compared against one or more predetermined thresholds and the degree to which the criteria exceeds these thresholds…”)
comparing the social-service score of the arbitrary account to the minimum social-service score of each service opportunity with the remote server [after step (G)] in order to identify at least one qualifying opportunity from the plurality of service opportunities, wherein the social-service score of the arbitrary account is greater than or equal to the minimum social-service score of the qualifying opportunity; (page 5, lines 16-17; Abstract; .page 59, lines 27-30, as described above)
 prompting the arbitrary account to participate in the qualifying opportunity through the corresponding PC device. (page 5, lines 16-17; Abstract; .page 59, lines 27-30, as described above, prompts for opportunities provided to users are provided through their computing devices)
“…encouraging charitable donations by individuals who are members of a social network…”; Kong, Abstract). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasciano (Pub. No. US 2008/0288277 A1) in view of Abhyanker in further view of Moniz et al. (US 2019/0005552 A1).
In regards to Claim 9, Fascioano/Abhyanker  discloses the above method for providing users with a social-service scores based on content provided thorough the social network, however, Fascioano/Abhyanker  does not explicitly disclose identifying and providing discounts, but Moniz teaches:
providing a plurality of business discounts stored in the remote server, wherein each business discount includes a minimum score; ([0037], a content provider is provided a coupon (discount, see [0006]), the discount provided based on the score exceeding a minimum score (“threshold”); [0050], determines discounts form multiple advertisers for recommending to content providers)
comparing the social-service score of the arbitrary account to the minimum social-service score of each business discount with the remote server [after step (G)] in order to identify at least one qualifying business discount from the plurality of business discounts, wherein the social-service score of the arbitrary account is greater than or a content provider is provided a coupon (discount, see[0006]), the discount provided based on the score exceeding a minimum score (“threshold”); [0050], determines discounts form multiple advertisers for recommending to content providers (note that the manner in which the advertisers are selected is not being relied, but the fact that it discloses that multiple advertisers are evaluated, the threshold for determining which coupons to provide to content providers is discussed above))
prompting the arbitrary account to accept the qualifying business discount through the corresponding PC device. (Abstract, the content provider can be encouraged to perform the content action in order to receive the coupon)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Fascioano/Abhyanker  so as to have included the above steps for identifying and providing discounts to users, as taught by Moniz in order to provide additional motivation and incentives for promoting user participation (Fasciano, Abstract, “…encouraging charitable donations by individuals who are members of a social network…”; Moniz, Abstract, “…encourage the content provider to perform the action…”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        December 4, 2021

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629